                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KELVIN WILLIAMS,                                )
                                                )
               Movant,                          )
                                                )
       V.                                       )           No. 4:21-cv-00604-JAR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on movant Kelvin Williams ' s motion to grant

discovery. (Docket No. 5). In the motion, movant asks the Court to order the Government to

produce a 911 call, a certified copy of a search warrant, and a formal letter from the St. Louis

County Attorney' s Office as to why state charges were not filed. Because the Government has not

yet had the opportunity to respond to movant' s 28 U. S.C. § 2255 motion, the instant motion is

premature. Therefore, movant' s motion to grant discovery will be denied at this time.

       According! y,




                              c!f-c
       IT IS HEREBY ORDERED that movant' s motion for discovery (Docket No . 5) will be

DENIED at this time. ,8;__,

       Dated thid_Q of                    .
                                                    , 2021~

                                                    JO . ROSS
                                                                        .4,
                                                    U N ~ - T JUDGE
